   Case 1:20-cv-00051-SPB-KAP Document 16 Filed 06/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CAINE PELZER,                                   )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )       Case No. 1:20-CV-51
                                                )
                                                )       District Judge Baxter
JOHN WETZEL, et al,                             )       Magistrate Judge Pesto
                Defendants.                     )



                                   MEMORANDUM ORDER

       This action was received by the Clerk of Court on March 4, 2020 and was assigned to

United States Magistrate Judge Keith A. Pesto. In accordance with the Magistrate Judges Act, 28

U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges,

Magistrate Judge Pesto reviewed the complaint and issued a Report and Recommendation

recommending that the motion for in forma pauperis status be denied based upon the “Three

Strikes Rule.” ECF No. 3.

       Plaintiff filed Objections to the Report and Recommendation arguing, among other

things, that he has alleged imminent danger so as to overcome the Three Strikes Rule. ECF No.

5. Thereafter, Magistrate Judge Pesto issued a Supplemental Report and Recommendation, again

recommending denial of the in forma pauperis motion and addressing Plaintiff’s lodged motion

for preliminary injunctive relief. ECF No. 6.

       After de novo review of the lodged complaint and all documents in the case, together

with the reports and recommendations and objections thereto, this Court adopts Magistrate Judge

Pesto’s Supplemental Report and Recommendation. Plaintiff’s motion seeking leave to proceed

in forma pauperis was correctly denied by Magistrate Judge's Pesto based upon Plaintiff’s


                                                    1
   Case 1:20-cv-00051-SPB-KAP Document 16 Filed 06/23/20 Page 2 of 2




previous filings with this Court. This Court finds that Plaintiff has failed to allege imminent

danger of serious bodily injury in his lodged complaint. Therefore, he cannot overcome the

Three Strikes Rule and his request for leave to proceed in forma pauperis was correctly denied.

       In order to proceed with this case, Plaintiff may pay the full filing fee of $350.00, along

with the administrative fee of $50.00.



       AND NOW, this 23rd day of June 2020;

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis [ECF No.

1] is denied.

       IT IS FURTHER ORDERED that the Clerk of Courts mark this case as closed.

       AND, IT IS FURTHER ORDERED that the Supplemental Report and Recommendation

of Magistrate Judge Pesto, issued on April 16, 2020 [ECF No. 6] is adopted as the opinion of the

court. The original Report and Recommendation [ECF No. 3] is not adopted.



                                                      /s/ Susan Paradise Baxter
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




                                                 2
